DETAILED ACTION
The action is responsive to the Application filed on 11/26/2019. Claims 1-20 are pending in the case. Claims 1, 8 and 13 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10496420. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are an obvious variant of the claim set from the '420 patent only including minor differences in the preamble and computer structure, see chart below (similar portions bolded). It would have been obvious to evaluate usage records based on an amount of time the other users spent completing the current user task before availing themselves of the learning opportunities and an amount of time the other users spent completing the current user task after availing themselves of the learning opportunities so that more data could be used for the evaluation and so that the determination based on evaluation of usage records would be more relevant.

Application No. 16/696358
US Patent No. 10496420
1. A method for providing contextual help to a user of an application, comprising: 
defining checkpoints within the application, wherein each checkpoint is associated with a respective set of code within the application, and wherein each set of code is invoked by a corresponding user action; 
receiving notifications of checkpoints that occur during a current usage session of the application, wherein each checkpoint that occurs corresponds to a set of code invoked by a user action
proactively identifying in real time a problem encountered by the user while using the application, wherein identifying the problem comprises: 
using stored checkpoint records to determine a current usage context of the application and a current user task, and 
using the stored checkpoint records to determine an occurrence of one or more of: 
the user attempting the current user task repeatedly without making progress, 
the user attempting to perform an action prematurely, 
the user performing a sequence of actions that do not belong together, 
the user performing a sequence of actions that do not accomplish anything, or 
the user failing to complete the current user task within a given period of time; 
in response to proactively identifying in real time the problem encountered by the user, 
based at least in part on the current usage context and the current user task, determining short-term help that is specific to the problem encountered by the user, wherein the short-term help comprises an immediate solution to the problem for the current usage session of the application, and wherein the short- term help is determined at least in part from a database that maps user tasks to short-term help information, 
providing the user with short-term help for the problem; and 
providing the user with a recommendation for long-term help that addresses the problem, wherein the long-term help comprises a training opportunity that addresses the problem, and wherein the training opportunity is external to the application.

2. The method of claim 1, wherein identifying the current user task based on checkpoints in the application includes accessing a stored mapping that maps the checkpoints in the application to user tasks.

3. The method of claim 2, wherein providing the short-term help includes accessing a stored mapping that maps user tasks to contextual help information comprising immediate solutions to problems associated with the user tasks.

wherein the short-term help comprises an immediate solution to the problem identified at least in part on the current user task.

5. The method of claim 4, wherein when the identified current user task is mapped to a plurality of immediate solutions, then receiving an indication from the user that refines a selection of the immediate solution from the plurality of immediate solutions that are mapped to the current user task.

6. The method of claim 1, wherein providing the recommendation for long- term help includes accessing a stored mapping that maps user tasks to long-term help information comprising designations of learning opportunities associated with the user tasks, wherein the recommendation for long-term help that is provided to the user comprises a designation of a learning opportunity identified at least in part based on the current user task.

7. The method of claim 6, wherein when the current user task is mapped to a plurality of designations of learning opportunities, the indication of the learning opportunity is further identified based on a measured effectiveness of individual learning opportunities.

8. A system for providing contextual help to users of an application, comprising: 
one or more databases that store; 
A) a history of actions performed by a user in an application over a given period of time, wherein the application comprises a plurality of sets of code, wherein each set of code is associated with a respective checkpoint, and wherein the actions are stored within the history as checkpoints associated with respective sets of code invoked by the user, 
B) a first mapping of checkpoints to user tasks, wherein each user task is defined by a minimum of two checkpoints, 
C) a second mapping of one or more of the user tasks to short-term help information comprising immediate solutions to problems associated with the one or more user tasks in the second mapping, wherein for each user task in the second mapping, the second mapping identifies specific help information that provides an immediate solution to a problem associated with the user task; and 
D) a third mapping of one or more of the user tasks to long-term help information comprising learning opportunities available at a later point in time that address the problems associated with the one or more user tasks in the third mapping, wherein for each user task in the third mapping, the third mapping identifies a learning opportunity comprising external training material that pertains to using the application with respect to the user task; and 
one or more processing device configured to; 
A) monitor in real time the actions performed by the user in a current usage session of the application, 
B) proactively identify in real time a problem encountered by the user while attempting to perform a user task, wherein the user task is identified based at least in part on the stored checkpoints in the history of actions performed by the user and the first mapping of checkpoints to user tasks, 
C) utilize the second mapping to identify short-term help that is mapped to the user task, 
D) provide to the user the short-term help for the problem; 
E) utilize the third mapping to identify long-term help that is mapped to the user task, and 
F) provide to the user a recommendation of the long-term help that addresses the problem.

9. The system of claim 8, wherein the one or more processing device is further configured to utilize the stored first mapping of checkpoints to user tasks to identify the user task based on checkpoints from the current usage session of the application.

10. The system of claim 8, wherein the third mapping of user tasks to long-term help information is further configured to map the user task to multiple learning opportunities.

11. The system of claim 10, wherein the multiple learning opportunities are ranked based on a measure of effectiveness.

12. The system of claim 11, wherein the one or more processing device is further configured to determine the learning opportunity that addresses the problem based at least in part on the rank of one or more of the multiple learning opportunities.

13. One or more computer-readable media having embodied thereon computer-useable instructions that, when executed by one or more computing device, facilitate a method for providing contextual help to a user of an application, comprising:
monitoring checkpoints that occur while the user is using the application, wherein the application comprises a plurality of sets of code, wherein each set of code is associated with a respective checkpoint, and wherein each checkpoint that occurs corresponds to a set of code invoked by a user action; 
identifying tasks performed by the user in the application based on the monitored checkpoints; 
proactively identifying a problem encountered by the user while performing a task; 
determining short-term help for the problem encountered by the user; 
determining long-term help that addresses the problem encountered by the user, wherein the long-term help comprises a plurality of training opportunities that address the problem; 
accessing historical records that identify training opportunities previously accessed by the user; 
based on the determined long-term help that addresses the problem and the historical records that identify the training opportunities previously accessed by the user, determine a training opportunity that was not previously accessed by the user;
while the user is using the application,
A) providing the short-term help for the problem to the user; and 
B) providing to the user a recommendation of the long-term help that addresses the problem, wherein the recommendation comprises the determined training opportunity that was not previously accessed by the user.

14. The media of claim 13, wherein identifying the problem includes identifying a current user task based on checkpoints in the application.

15. The media of claim 14, wherein identifying the current user task based on checkpoints in the application includes accessing a stored mapping that maps the checkpoints in the application to user tasks.

16. The media of claim 15, wherein providing the short-term help includes accessing a stored mapping that maps user tasks to contextual help information comprising immediate solutions to problems associated with the user tasks, wherein an immediate solution to the problem is identified at least in part on the current user task.

17. The media of claim 16, wherein when the identified current user task is mapped to a plurality of immediate solutions, then receiving an indication from the user that refines a selection of the immediate solution from the plurality of immediate solutions that are mapped to the current user task.

18. The method of claim 13, wherein determining the long-term help includes accessing a stored mapping that maps user tasks to designations of learning opportunities, wherein the recommendation of the long-term help is identified at least in part on the current user task.

19. The method of claim 18, wherein when the current user task is mapped to a plurality of designations of learning opportunities, the designation of the learning opportunity is further identified based on a ranking of the designations of learning opportunities, wherein the ranking is based on a measured effectiveness of the learning opportunities.

20. The method of claim 19, wherein the measured effectiveness of the learning opportunities is based at least in part on one or more of:
A) an evaluation of usage records of other users that have availed themselves of the learning opportunities, or 
B) feedback received from the other users.
1. A method for providing contextual help to a user of an application, comprising: 
monitoring user actions during a current usage session of the application, wherein the application comprises a plurality of sets of code, wherein each set of code is invoked by a corresponding user action, and wherein each set of code is associated with a respective checkpoint; 
for each set of code that is invoked, store a checkpoint record identifying the checkpoint associated with the set of code, wherein the record includes information associated with a current usage context of the user within the application; 
proactively identifying in real time a problem encountered by the user while using the application, wherein identifying the problem comprises: 
using stored checkpoint records to determine a current usage context of the application and a current user task, and 
using the stored checkpoint records to determine an occurrence of one or more of: 
the user attempting the current user task repeatedly without making progress, 
the user attempting to perform an action prematurely, 
the user performing a sequence of actions that do not belong together, 
the user performing a sequence of actions that do not accomplish anything, or 
the user failing to complete the current user task within a given period of time; 
in response to proactively identifying in real time the problem encountered by the user,
based at least in part on the current usage context and the current user task, determining short-term help that is specific to the problem encountered by the user, wherein the short-term help comprises an immediate solution to the problem for the current usage session of the application, and wherein the short-term help is determined at least in part from a database that maps user tasks to short-term help information, 
providing the user with short-term help for the problem; and
 providing the user with a recommendation for long-term help that addresses the problem, wherein the long-term help comprises a training opportunity that addresses the problem, and wherein the training opportunity is external to the application; 
wherein providing the recommendation for long-term help includes accessing a stored mapping that maps user tasks to designations of learning opportunities, wherein the recommendation of the long-term help is identified at least in part on the current user task, 
wherein when the current user task is mapped to a plurality of designations of learning opportunities, the designation of the learning opportunity is further identified based on a ranking of the designations of learning opportunities, wherein the ranking is based on a measured effectiveness of the learning opportunities, and 
wherein the measured effectiveness of the learning opportunities is based at least in part on an evaluation of usage records of other users that have availed themselves of the learning opportunities, wherein the evaluation of usage records of the other users is based on an amount of time the other users spent completing the current user task before availing themselves of the learning opportunities and an amount of time the other users spent completing the current user task after availing themselves of the learning opportunities.

2. The method of claim 1, wherein identifying the current user task based on checkpoints in the application includes accessing a stored mapping that maps the checkpoints in the application to user tasks.

3. The method of claim 2, wherein providing the short-term help includes accessing a stored mapping that maps user tasks to contextual help information comprising immediate solutions to problems associated with the user tasks, wherein the short-term help comprises an immediate solution to the problem identified at least in part on the current user task.

4. The method of claim 3, wherein when the identified current user task is mapped to a plurality of immediate solutions, then receiving an indication from the user that refines a selection of the immediate solution from the plurality of immediate solutions that are mapped to the current user task.

5. A system for providing contextual help to users of an application, comprising: 
one or more databases that store; 
A) a history of actions performed by a user in an application over a given period of time, wherein the application comprises a plurality of sets of code, wherein each set of code is associated with a respective checkpoint, and wherein the actions are stored within the history as checkpoints associated with respective sets of code invoked by the user, 
B) a first mapping of checkpoints to user tasks, wherein each user task is defined by a minimum of two checkpoints, 
C) a second mapping of one or more of the user tasks to short-term help information comprising immediate solutions to problems associated with the one or more user tasks in the second mapping, wherein for each user task in the second mapping, the second mapping identifies specific help information that provides an immediate solution to a problem associated with the user task; and 
D) a third mapping of one or more of the user tasks to long-term help information comprising learning opportunities available at a later point in time that address the problems associated with the one or more user tasks in the third mapping, wherein for each user task in the third mapping, the third mapping identifies a learning opportunity comprising external training material that pertains to using the application with respect to the user task; and 
one or more processing device configured to; 
A) monitor in real time the actions performed by the user in a current usage session of the application, 
B) proactively identify in real time a problem encountered by the user while attempting to perform a user task, wherein the user task is identified based at least in part on the stored checkpoints in the history of actions performed by the user and the first mapping of checkpoints to user tasks, 
C) utilize the second mapping to identify short-term help that is mapped to the user task, 
D) provide to the user the short-term help for the problem; 
E) utilize the third mapping to identify long-term help that is mapped to the user task, and 
F) provide to the user a recommendation of the long-term help that addresses the problem; wherein the recommendation of the long-term help is identified at least in part on the current user task, wherein when the current user task is mapped to a plurality of designations of learning opportunities, the designation of the learning opportunity is further identified based on a ranking of the designations of learning opportunities, wherein the ranking is based on a measured effectiveness of the learning opportunities, and wherein the measured effectiveness of the learning opportunities is based at least in part on an evaluation of usage records of other users that have availed themselves of the learning opportunities, wherein the evaluation of usage records of the other users is based on an amount 

6. The system of claim 5, wherein the one or more processing device is further configured to utilize the stored first mapping of checkpoints to user tasks to identify the user task based on checkpoints from the current usage session of the application.

7. One or more computer-readable media having embodied thereon computer-useable instructions that, when executed by one or more computing device, facilitate a method for providing contextual help to a user of an application, comprising:
monitoring checkpoints that occur while the user is using the application, wherein the application comprises a plurality of sets of code, wherein each set of code is associated with a respective checkpoint, and wherein each checkpoint that occurs corresponds to a set of code invoked by a user action; 
identifying tasks performed by the user in the application based on the monitored checkpoints; 
proactively identifying a problem encountered by the user while performing a task; 
determining short-term help for the problem encountered by the user; 
determining long-term help that addresses the problem encountered by the user, wherein the long-term help comprises a plurality of training opportunities that address the problem; 
accessing historical records that identify training opportunities previously accessed by the user;
based on the determined long-term help that addresses the problem and the historical records that identify the training opportunities previously accessed by the user, determine a training opportunity that was not previously accessed by the user; 
while the user is using the application, 
A) providing the short-term help for the problem to the user; and 
B) providing to the user a recommendation of the long-term help that addresses the problem, wherein the recommendation comprises the determined training opportunity that was not previously accessed by the user; 
wherein determining the long-term help includes accessing a stored mapping that maps user tasks to designations of learning opportunities, wherein the recommendation of the long-term help is identified at least in part on the current user task, 
wherein when the current user task is mapped to a plurality of designations of learning opportunities, the designation of the learning opportunity is further identified based on a ranking of the designations of learning opportunities, wherein the ranking is based on a measured effectiveness of the learning opportunities, and 
wherein the measured effectiveness of the learning opportunities is based at least in part on an evaluation of usage records of other users that have availed themselves of the learning opportunities, wherein the evaluation of usage records of the other users is based on an amount of time the other users spent completing the current user task before availing themselves of the learning opportunities and an amount of time the other users spent completing the current user task after availing themselves of the learning opportunities.

8. The media of claim 7, wherein identifying the problem includes identifying a current user task based on checkpoints in the application.

9. The media of claim 8, wherein identifying the current user task based on checkpoints in the application includes accessing a stored mapping that maps the checkpoints in the application to user tasks.

10. The media of claim 9, wherein providing the short-term help includes accessing a stored mapping that maps user tasks to contextual help information comprising immediate solutions to problems associated with the user tasks, wherein an immediate solution to the problem is identified at least in part on the current user task.

11. The media of claim 10, wherein when the identified current user task is mapped to a plurality of immediate solutions, then receiving an indication from the user that refines a selection of the immediate solution from the plurality of immediate solutions that are mapped to the current user task.

wherein the measured effectiveness of the learning opportunities is based at least in part on feedback received from the other users.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saoumi (US 20100192063 A1).

As to claim 1, Saoumi discloses a method for providing contextual help to a user of an application, comprising: 
defining checkpoints within the application, wherein each checkpoint is associated with a respective set of code within the application, and wherein each set of code is invoked by a corresponding user action ("A number of inputs may be received at the LMS 120 including, without limitation, a user input," Saoumi paragraph 0036; “The comparator 204 may be adapted to receive all of the above-noted inputs and determine if the user or user's are utilizing their respective communication devices 108 or applications 112, 116 on those communication devices 108 as efficiently as possible,” ; 
receiving notifications of checkpoints that occur during a current usage session of the application, wherein each checkpoint that occurs corresponds to a set of code invoked by a user action ("A number of inputs may be received at the LMS 120 including, without limitation, a user input," Saoumi paragraph 0036; “The comparator 204 may be adapted to receive all of the above-noted inputs and determine if the user or user's are utilizing their respective communication devices 108 or applications 112, 116 on those communication devices 108 as efficiently as possible,” Saoumi paragraph 0038, user inputs performing actions in applications will invoke sets of code and all user input (i.e., checkpoints) in an application is captured);
for each set of code that is invoked, storing a checkpoint record identifying the checkpoint associated with the set of code (“Moreover, the disclosed methods may be readily implemented in software that can be stored on a storage medium, executed on a programmed general-purpose computer with the cooperation of a controller and memory,” Saoumi paragraph 0059; "A number of inputs may be received at the LMS 120 including, without limitation, a user input," Saoumi paragraph 0036; "The comparator 204 may be adapted to receive all of the above-noted inputs and determine if the user or user's are utilizing their respective communication devices 108 or applications 112, 116 on those communication devices 108 as efficiently as possible," Saoumi paragraph 0038, capture all user inputs (i.e., create a checkpoint record of each user input) that the user has performed with respect to an application (i.e., an action that has invoked a set of code)), wherein the checkpoint record includes information associated with a current usage context of the user within the application ("The suggestion module 208 may further comprise a profile of the user to further understand the user's needs. For example, the user's profile may include occupation, education, and experience, as well as interests of the user and where the user resides such that it can vary its suggestions for training to be customized for that user. Coupling the user profile information with feedback from the user input will help the LMS 120 ‘learn’ about the user's needs and better suggest training courses. More specifically, the suggestion module 208 can provide in-person training sessions if such sessions will be occurring within a predetermined radius of the user's known location. Additionally, the suggestion module 208 can eliminate ; 
proactively identifying in real time a problem encountered by the user while using the application ("The comparator 204 may be adapted to receive all of the above-noted inputs and determine if the user or user's are utilizing their respective communication devices 108 or applications 112, 116 on those communication devices 108 as efficiently as possible. More specifically, the comparator 204 may be adapted to compare the user input to the model user input to determine if the user input is within a predetermined efficiency threshold of the model user input," Saoumi paragraph 0038, identifying if the user is inefficient (i.e., identifying a problem encountered by the user) while using the application (i.e., in real-time)), wherein identifying the problem comprises: 
using stored checkpoint records to determine the current usage context of the application and a current user task ("The comparator 204 may be adapted to receive all of the above-noted inputs and determine if the user or user's are utilizing their respective communication devices 108 or applications 112, 116 on those communication devices 108 as efficiently as possible. More specifically, the comparator 204 may be adapted to compare the user input to the model user input to determine if the user input is within a predetermined efficiency threshold of the model user input," Saoumi paragraph 0038; "The suggestion module 208 may further comprise a profile of the user to further understand the user's needs. For example, the user's profile may include occupation, education, and experience, as well as interests of the user and where the user resides such that it can vary its suggestions for training to be customized for that user. Coupling the user profile information with feedback from the user input will help the LMS 120 "learn" about the user's needs and better suggest training courses. More specifically, the suggestion module 208 can provide in-person training sessions if such sessions will be occurring within a predetermined radius of the user's known location. Additionally, the suggestion module 208 can eliminate certain possible suggestions if the suggestion module knows that the user's skills are beyond a certain , and 
using the stored checkpoint records to determine an occurrence of one or more of: 
the user attempting the current user task repeatedly without making progress, 
the user attempting to perform an action prematurely, 
the user performing a sequence of actions that do not belong together, 
the user performing a sequence of actions that do not accomplish anything ("The LMS 120 receives the various inputs and determines whether a training module or training suggestions should be provided to the user (step 316)... this determination may be made by comparing user input with model user input and determining if the user is not achieving optimal efficiency with the various applications," Saoumi paragraph 0042, figure out if the user is inefficient and provide short-term or long-term help in response; "Alternatively, if there is another application that can be used to accomplish the task currently being performed by the user (e.g., the user is currently trying to utilize a word processing application to complete pivot tables or is currently trying to utilize a simple text application to respond to an email)," Saoumi paragraph 0049, user tries to use an application unsuited to the task (i.e., the user does not accomplish anything)), or 
the user failing to complete the current user task within a given period of time; 
in response to proactively identifying in real time the problem encountered by the user ("The LMS 120 receives the various inputs and determines whether a training module or training suggestions should be provided to the user (step 316)... this determination may be made by comparing user input with model user input and determining if the user is not achieving optimal efficiency with the various applications," Saoumi paragraph 0042), 
based at least in part on the current usage context and the current user task, determining short-term help that is specific to the problem encountered by the user, wherein the short-term help comprises an immediate solution to the problem for the current usage session of the application, and wherein the short-term help is determined at least in part from a database that maps user tasks to short-term help information ("If the user input is not within that threshold, or if the supervisor input recommends that user training is desirable, then the comparator 204 may invoke the suggestion module 208 to provide one or more training suggestions to the user. The suggestion module 208 is adapted to refer to the training library 216 when formulating such suggestions. The training library 216 may comprise training courses 220, help tips 224, and/or tutorials 228. One or more of these elements may be included in training suggestions for the user by the suggestion module 208. Once training suggestions have been formulated by the suggestion module 208, the LMS 120 may transmit the training suggestions to the user(s) via the user output," Saoumi paragraph 0039, providing help tips (i.e., short-term help comprising an immediate solution) to the user), 
providing the user with the short-term help for the problem ("If the user input is not within that threshold, or if the supervisor input recommends that user training is desirable, then the comparator 204 may invoke the suggestion module 208 to provide one or more training suggestions to the user. The suggestion module 208 is adapted to refer to the training library 216 when formulating such suggestions. The training library 216 may comprise training courses 220, help tips 224, and/or tutorials 228. One or more of these elements may be included in training suggestions for the user by the suggestion module 208. Once training suggestions have been formulated by the suggestion module 208, the LMS 120 may transmit the training suggestions to the user(s) via the user output," Saoumi paragraph 0039, providing help tips (i.e., short-term help comprising an immediate solution) to the user); and 
providing the user with a recommendation for long-term help that addresses the problem, wherein the long-term help comprises a training opportunity that addresses the problem, and wherein the training opportunity is external to the application ("If, on the other hand, the user behavior is not sufficiently efficient, then the method continues with the LMS 120 identifying one or more training courses for the user (step 516). The training courses may be related to one or more of the applications from which user input was received or from which model user behavior was received," Saoumi paragraph 0051; "After the training courses have been identified, the method continues with the LMS 120 providing the identified training suggestions to the user across one or more of the applications .

As to claim 2, Saoumi further discloses the method of claim 1, wherein determining the current user task based on checkpoints in the application includes accessing a stored mapping that maps the checkpoints in the application to the user tasks (“More specifically, the LMS 120 determines if the model user behavior for the task being accomplished by the user exceeds an efficiency threshold of the user behavior as determined by the user input,” Saoumi paragraph 0047; “Alternatively, if there is another application that can be used to accomplish the task currently being performed by the user (e.g., the user is currently trying to utilize a word processing application to complete pivot tables or is currently trying to utilize a simple text application to respond to an email), then the LMS 120 will provide the user with a suggestion to utilize a second (or third) application (step 424),” Saoumi paragraph 0049, use user inputs (i.e., checkpoints) to determine the user task).

As to claim 3, Saoumi further discloses the method of claim 2, wherein providing the short-term help includes accessing a stored mapping that maps the user tasks to contextual help information comprising immediate solutions to problems associated with the user tasks ("Alternatively, if there is another application that can be used to accomplish the task currently being performed by the user (e.g., the user is currently trying to utilize a word processing application to complete pivot tables or is currently trying to utilize a simple text application to respond to an email), then the LMS 120 will provide the user with a suggestion to utilize a second (or third) application (step 424)," Saoumi paragraph 0049, immediate help tip to use another application in order to perform a user task).

As to claim 4, Saoumi further discloses the method of claim 3, wherein the short-term help is provided to the user during the current usage session ("Alternatively, if there is another application that can be used to accomplish the task currently being performed by the user (e.g., the user is currently trying to utilize a word processing application to complete pivot tables or is currently trying to utilize a .

As to claim 5, Saoumi further discloses the method of claim 4, wherein when the determined current user task is mapped to a plurality of immediate solutions ("The training library 216 may comprise training courses 220, help tips 224, and/or tutorials 228. One or more of these elements may be included in training suggestions for the user by the suggestion module 208. Once training suggestions have been formulated by the suggestion module 208, the LMS 120 may transmit the training suggestions to the user(s) via the user output," Saoumi paragraph 0039; "If, on the other hand, the user behavior is not sufficiently efficient, then the method continues with the LMS 120 identifying one or more training courses for the user (step 516)," Saoumi paragraph 0051; "After the training courses have been identified, the method continues with the LMS 120 providing the identified training suggestions to the user across one or more of the applications that are being used (step 520)," Saoumi paragraph 0052, multiple training suggestions can be presented to the user), then receiving an indication from the user that refines a selection of the immediate solution from the plurality of immediate solutions that are mapped to the current user task ("The method is initiated when a user request for remote training is received at the LMS 120 (step 604). This request may be received when a user responds to the training suggestion(s) provided to the user," Saoumi paragraph 0053, user selects (i.e., refines) a solution to pursue).

As to claim 6, Saoumi further discloses the method of claim 1, wherein providing the recommendation for long- term help includes accessing a stored mapping that maps user tasks to long-term help information comprising designations of learning opportunities associated with the user tasks, wherein the recommendation for long-term help that is provided to the user comprises a designation of a learning opportunity identified at least in part based on the current user task ("If, on the other hand, the user behavior is not sufficiently efficient, then the method continues with the LMS 120 identifying one or more training courses for the user (step 516). The training courses may be related to one or more of the applications from which user input was received or from which model user .

As to claim 7, Saoumi further discloses the method of claim 6, wherein when the current user task is mapped to a plurality of designations of learning opportunities, the designation of the learning opportunity is further identified based on a measured effectiveness of individual learning opportunities ("Additionally, the suggestion module 208 can eliminate certain possible suggestions if the suggestion module knows that the user's skills are beyond a certain level (e.g., the user is not a novice user, so beginner courses can be eliminated for most applications)," Saoumi paragraph 0040, beginner level long-term training courses can be eliminated for expert users (i.e., they are ranked so that they are not presented to the user)).

As to claim 13, Saoumi discloses one or more computer-readable media having embodied thereon computer-useable instructions that, when executed by one or more computing device, facilitate a method for providing contextual help to a user of an application, comprising: 
monitoring checkpoints that occur while the user is using the application ("A number of inputs may be received at the LMS 120 including, without limitation, a user input," Saoumi paragraph 0036; "The comparator 204 may be adapted to receive all of the above-noted inputs and determine if the user or user's are utilizing their respective communication devices 108 or applications 112, 116 on those communication devices 108 as efficiently as possible," Saoumi paragraph 0038, monitoring user input performing actions in applications (i.e., checkpoints)), wherein the application comprises a plurality of sets of code, wherein a respective checkpoint is defined for each set of code, and wherein each checkpoint that occurs corresponds to a set of code invoked by a user action ("A number of inputs may be received at the LMS 120 including, without limitation, a user input," Saoumi paragraph 0036; “The ; 
identifying tasks performed by the user in the application based on the monitored checkpoints (“More specifically, the LMS 120 determines if the model user behavior for the task being accomplished by the user exceeds an efficiency threshold of the user behavior as determined by the user input,” Saoumi paragraph 0047; “Alternatively, if there is another application that can be used to accomplish the task currently being performed by the user (e.g., the user is currently trying to utilize a word processing application to complete pivot tables or is currently trying to utilize a simple text application to respond to an email), then the LMS 120 will provide the user with a suggestion to utilize a second (or third) application (step 424),” Saoumi paragraph 0049, use user inputs (i.e., checkpoints) to determine the user task); 
proactively identifying a problem encountered by the user at which the user is stuck while performing a task ("The comparator 204 may be adapted to receive all of the above-noted inputs and determine if the user or user's are utilizing their respective communication devices 108 or applications 112, 116 on those communication devices 108 as efficiently as possible. More specifically, the comparator 204 may be adapted to compare the user input to the model user input to determine if the user input is within a predetermined efficiency threshold of the model user input," Saoumi paragraph 0038, identifying if the user is inefficient (i.e., identifying a problem encountered by the user including if a user is totally inefficient or stuck) while using the application (i.e., in real-time)); 
determining short-term help for the problem encountered by the user ("If the user input is not within that threshold, or if the supervisor input recommends that user training is desirable, then the comparator 204 may invoke the suggestion module 208 to provide one or more training suggestions to the user. The suggestion module 208 is adapted to refer to the training library 216 when formulating such suggestions. The training library 216 may comprise ; 
determining long-term help that addresses the problem encountered by the user, wherein the long-term help comprises a plurality of training opportunities that address the problem ("If, on the other hand, the user behavior is not sufficiently efficient, then the method continues with the LMS 120 identifying one or more training courses for the user (step 516). The training courses may be related to one or more of the applications from which user input was received or from which model user behavior was received," Saoumi paragraph 0051; "After the training courses have been identified, the method continues with the LMS 120 providing the identified training suggestions to the user across one or more of the applications that are being used (step 520). As described before, the training suggestions may alternatively be provided to the user via an email message or some other type of communication," Saoumi paragraph 0052, provide suggested training courses for an application (i.e., long-term help)); 
accessing historical records that identify training opportunities previously accessed by the user (“Moreover, if the suggestion module 208 notices that certain training suggestions are accepted by a user, then the suggestion module 208 may retain this information and use it to provide related, possibly more advanced, training suggestions at a later time,” Saoumi paragraph 0040, using user history of previously accessed training); 
based on the determined long-term help that addresses the problem and the historical records that identify the training opportunities previously accessed by the user, determine a training opportunity that was not previously accessed by the user (“Moreover, if the suggestion module 208 notices that certain training suggestions are accepted by a user, then the suggestion module 208 may retain this information and use it to provide related, possibly more advanced, training suggestions at a later time,” Saoumi paragraph 0040, more advanced ;
while the user is using the application,
A) providing the short-term help for the problem to the user ("If the user input is not within that threshold, or if the supervisor input recommends that user training is desirable, then the comparator 204 may invoke the suggestion module 208 to provide one or more training suggestions to the user. The suggestion module 208 is adapted to refer to the training library 216 when formulating such suggestions. The training library 216 may comprise training courses 220, help tips 224, and/or tutorials 228. One or more of these elements may be included in training suggestions for the user by the suggestion module 208. Once training suggestions have been formulated by the suggestion module 208, the LMS 120 may transmit the training suggestions to the user(s) via the user output," Saoumi paragraph 0039, providing help tips (i.e., short-term help comprising an immediate solution) to the user); and 
B) providing to the user a recommendation of the long-term help that addresses the problem, wherein the recommendation comprises the determined training opportunity that was not previously accessed by the user ("If, on the other hand, the user behavior is not sufficiently efficient, then the method continues with the LMS 120 identifying one or more training courses for the user (step 516). The training courses may be related to one or more of the applications from which user input was received or from which model user behavior was received," Saoumi paragraph 0051; "After the training courses have been identified, the method continues with the LMS 120 providing the identified training suggestions to the user across one or more of the applications that are being used (step 520). As described before, the training suggestions may alternatively be provided to the user via an email message or some other type of communication," Saoumi paragraph 0052, provide suggested training courses for an application (i.e., long-term help)).

As to claim 14, it is substantially similar to claim 2 and is therefore rejected using the same rationale as above.

As to claim 15, it is substantially similar to claim 2 and is therefore rejected using the same rationale as above.

As to claim 16, it is substantially similar to claim 4 and is therefore rejected using the same rationale as above.

As to claim 17, it is substantially similar to claim 5 and is therefore rejected using the same rationale as above.

As to claim 18, it is substantially similar to claim 6 and is therefore rejected using the same rationale as above.

As to claim 19, Saoumi further discloses the media of claim 18, wherein when the current user task is mapped to a plurality of designations of learning opportunities, a designation of the learning opportunity is further identified based on a ranking of the designations of learning opportunities, wherein the ranking is based on a measured effectiveness of the learning opportunities ("Additionally, the suggestion module 208 can eliminate certain possible suggestions if the suggestion module knows that the user's skills are beyond a certain level (e.g., the user is not a novice user, so beginner courses can be eliminated for most applications)," Saoumi paragraph 0040, beginner level long-term training courses can be eliminated for expert users (i.e., they are ranked so that they are not presented to the user).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Saoumi (US 20100192063 A1) in view of Biazetti et al. (US 20060036991 A1, hereinafter Biazetti).

As to claim 8, Saoumi discloses a system for providing contextual help to users of an application, comprising: 
one or more databases (“The invention will be illustrated below in conjunction with an exemplary communication system. Although well suited for use with, e.g., a system using a server(s) and/or database(s),” Saoumi paragraph 0026) that store;:
A) a history of actions performed by a user in the application over a given period of time ("A number of inputs may be received at the LMS 120 including, without limitation, a user input," Saoumi paragraph 0036; "The comparator 204 may be adapted to receive all of the above-noted inputs and determine if the user or user's are utilizing their respective communication devices 108 or applications 112, 116 on those communication devices 108 as efficiently as possible," Saoumi paragraph 0038), wherein the application comprises a plurality of sets of code, wherein each set of code is associated with a respective checkpoint ("A number of inputs may be received at the LMS 120 including, without limitation, a user input," Saoumi paragraph 0036, user inputs performing actions in applications will invoke sets of code), and wherein the actions are stored within the history as checkpoints associated with respective sets of code invoked by the user ("A number of inputs may be received at the LMS 120 including, without limitation, a user input," Saoumi paragraph 0036; "The comparator 204 may be adapted to receive all of the above-noted inputs and determine if the user or user's are utilizing their respective communication devices 108 or applications 112, 116 on those , 
B) a first mapping of checkpoints to user tasks (“More specifically, the LMS 120 determines if the model user behavior for the task being accomplished by the user exceeds an efficiency threshold of the user behavior as determined by the user input,” Saoumi paragraph 0047; “Alternatively, if there is another application that can be used to accomplish the task currently being performed by the user (e.g., the user is currently trying to utilize a word processing application to complete pivot tables or is currently trying to utilize a simple text application to respond to an email), then the LMS 120 will provide the user with a suggestion to utilize a second (or third) application (step 424),” Saoumi paragraph 0049, use user inputs (i.e., checkpoints) to determine the user task), 
C) a second mapping of one or more of the user tasks to short-term help information comprising immediate solutions to problems associated with the one or more user tasks in the second mapping, wherein for each user task in the second mapping, the second mapping identifies specific help information that provides an immediate solution to a problem associated with the user task ("If the user input is not within that threshold, or if the supervisor input recommends that user training is desirable, then the comparator 204 may invoke the suggestion module 208 to provide one or more training suggestions to the user. The suggestion module 208 is adapted to refer to the training library 216 when formulating such suggestions. The training library 216 may comprise training courses 220, help tips 224, and/or tutorials 228. One or more of these elements may be included in training suggestions for the user by the suggestion module 208. Once training suggestions have been formulated by the suggestion module 208, the LMS 120 may transmit the training suggestions to the user(s) via the user output," Saoumi paragraph 0039, providing help tips (i.e., short-term help comprising an immediate solution) to the user); and 
D) a third mapping of one or more of the user tasks to long-term help information comprising learning opportunities available at a later point in time that address the problems associated with the one or more user tasks in the third mapping, wherein for each user task in the third mapping, the third mapping identifies a learning opportunity comprising external training material that pertains to using the application with respect to the user task ("If, on the other hand, the user behavior is not sufficiently efficient, then the method continues with the LMS 120 identifying one or more training courses for the user (step 516). The training courses may be related to one or more of the applications from which user input was received or from which model user behavior was received," Saoumi paragraph 0051; "After the training courses have been identified, the method continues with the LMS 120 providing the identified training suggestions to the user across one or more of the applications that are being used (step 520). As described before, the training suggestions may alternatively be provided to the user via an email message or some other type of communication," Saoumi paragraph 0052, provide suggested training courses for an application (i.e., long-term help)); and 
one or more processing device configured to; 
A) monitor in real time the actions performed by the user in a current usage session of the application ("The comparator 204 may be adapted to receive all of the above-noted inputs and determine if the user or user's are utilizing their respective communication devices 108 or applications 112, 116 on those communication devices 108 as efficiently as possible. More specifically, the comparator 204 may be adapted to compare the user input to the model user input to determine if the user input is within a predetermined efficiency threshold of the model user input," Saoumi paragraph 0038; "The suggestion module 208 may further comprise a profile of the user to further understand the user's needs. For example, the user's profile may include occupation, education, and experience, as well as interests of the user and where the user resides such that it can vary its suggestions for training to be customized for that user. Coupling the user profile information with feedback from the user input will help the LMS 120 "learn" about the user's needs and better suggest training courses. More specifically, the suggestion module 208 can provide in-person training sessions if such sessions will be occurring within a predetermined radius of the user's known location. Additionally, the suggestion module 208 can eliminate certain possible suggestions if the suggestion module knows that the user's skills are beyond a certain level (e.g., the user is not a novice user, so beginner courses can be eliminated for most applications). Moreover, if the suggestion module 208 notices that certain training suggestions are accepted by a user, then the suggestion module 208 may retain this information and use it to provide related, possibly more advanced, training suggestions at a later time," Saoumi paragraph 0040, comparator uses user inputs , 
B) proactively identify in real time a problem encountered by the user while attempting to perform a first user task ("The comparator 204 may be adapted to receive all of the above-noted inputs and determine if the user or user's are utilizing their respective communication devices 108 or applications 112, 116 on those communication devices 108 as efficiently as possible. More specifically, the comparator 204 may be adapted to compare the user input to the model user input to determine if the user input is within a predetermined efficiency threshold of the model user input," Saoumi paragraph 0038, identifying if the user is inefficient (i.e., identifying a problem encountered by the user) while using the application (i.e., in real-time)), wherein the first user task is identified based at least in part on using stored checkpoints in the history of actions performed by the user to query the first mapping of checkpoints to user tasks ("The comparator 204 may be adapted to receive all of the above-noted inputs and determine if the user or user's are utilizing their respective communication devices 108 or applications 112, 116 on those communication devices 108 as efficiently as possible. More specifically, the comparator 204 may be adapted to compare the user input to the model user input to determine if the user input is within a predetermined efficiency threshold of the model user input," Saoumi paragraph 0038; "The suggestion module 208 may further comprise a profile of the user to further understand the user's needs. For example, the user's profile may include occupation, education, and experience, as well as interests of the user and where the user resides such that it can vary its suggestions for training to be customized for that user. Coupling the user profile information with feedback from the user input will help the LMS 120 "learn" about the user's needs and better suggest training courses. More specifically, the suggestion module 208 can provide in-person training sessions if such sessions will be occurring within a predetermined radius of the user's known location. Additionally, the suggestion module 208 can eliminate certain possible suggestions if the suggestion module knows that the user's skills are beyond a certain level (e.g., the user is not a novice user, so beginner courses can be eliminated for most applications). Moreover, if the suggestion module 208 notices that certain training suggestions are accepted by a user, then the suggestion module 208 may retain this information and use it to provide related, possibly more advanced, training suggestions at a later time," Saoumi , 
C) utilize the second mapping to identify short-term help that is mapped to the first user task ("If the user input is not within that threshold, or if the supervisor input recommends that user training is desirable, then the comparator 204 may invoke the suggestion module 208 to provide one or more training suggestions to the user. The suggestion module 208 is adapted to refer to the training library 216 when formulating such suggestions. The training library 216 may comprise training courses 220, help tips 224, and/or tutorials 228. One or more of these elements may be included in training suggestions for the user by the suggestion module 208. Once training suggestions have been formulated by the suggestion module 208, the LMS 120 may transmit the training suggestions to the user(s) via the user output," Saoumi paragraph 0039, providing help tips (i.e., short-term help comprising an immediate solution) to the user), 
D) provide to the user the short-term help for the problem encountered by the user ("If the user input is not within that threshold, or if the supervisor input recommends that user training is desirable, then the comparator 204 may invoke the suggestion module 208 to provide one or more training suggestions to the user. The suggestion module 208 is adapted to refer to the training library 216 when formulating such suggestions. The training library 216 may comprise training courses 220, help tips 224, and/or tutorials 228. One or more of these elements may be included in training suggestions for the user by the suggestion module 208. Once training suggestions have been formulated by the suggestion module 208, the LMS 120 may transmit the training suggestions to the user(s) via the user output," ; 
E) utilize the third mapping to identify long-term help that is mapped to the first user task ("If, on the other hand, the user behavior is not sufficiently efficient, then the method continues with the LMS 120 identifying one or more training courses for the user (step 516). The training courses may be related to one or more of the applications from which user input was received or from which model user behavior was received," Saoumi paragraph 0051; "After the training courses have been identified, the method continues with the LMS 120 providing the identified training suggestions to the user across one or more of the applications that are being used (step 520). As described before, the training suggestions may alternatively be provided to the user via an email message or some other type of communication," Saoumi paragraph 0052, provide suggested training courses for an application (i.e., long-term help)), and 
F) provide to the user a recommendation of the long-term help that addresses the problem encountered by the user ("If, on the other hand, the user behavior is not sufficiently efficient, then the method continues with the LMS 120 identifying one or more training courses for the user (step 516). The training courses may be related to one or more of the applications from which user input was received or from which model user behavior was received," Saoumi paragraph 0051; "After the training courses have been identified, the method continues with the LMS 120 providing the identified training suggestions to the user across one or more of the applications that are being used (step 520). As described before, the training suggestions may alternatively be provided to the user via an email message or some other type of communication," Saoumi paragraph 0052, provide suggested training courses for an application (i.e., long-term help)).
However Saoumi does not appear to explicitly disclose a limitation wherein each user task is defined by a minimum of two checkpoints.
Biazetti teaches a limitation wherein each user task is defined by a minimum of two checkpoints (“As indicated above, the present invention provides a predictive help method, system and program product for software systems. Specifically, under the present invention, a sequence of actions made by a user in operating a software system is tracked. Upon request by the user, predictive help is given based on the sequence of actions,” Biazetti paragraph 0023; “Still yet, the term ‘task’ is intended to 
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Saoumi to use a minimum of two user actions to provide help to a user as taught by Biazetti. One would have been motivated to make such a combination so that more accurate help could be delivered to users (Biazetti paragraph 0009).

As to claim 9, Saoumi as modified by Biazetti further discloses the system of claim 8, wherein the one or more processing device is further configured to utilize the stored first mapping of checkpoints to user tasks to identify the first user task based on checkpoints from the current usage session of the application (“More specifically, the LMS 120 determines if the model user behavior for the task being accomplished by the user exceeds an efficiency threshold of the user behavior as determined by the user input,” Saoumi paragraph 0047; “Alternatively, if there is another application that can be used to accomplish the task currently being performed by the user (e.g., the user is currently trying to utilize a word processing application to complete pivot tables or is currently trying to utilize a simple text application to respond to an email), then the LMS 120 will provide the user with a suggestion to utilize a second (or third) application (step 424),” Saoumi paragraph 0049, use user inputs (i.e., checkpoints) to determine the user task).

As to claim 10, Saoumi as modified by Biazetti further discloses the system of claim 8, wherein the third mapping of the one or more of the user tasks to long-term help information is further configured to map the first user task to multiple learning opportunities ("The training library 216 may comprise training courses 220, help tips 224, and/or tutorials 228. One or more of these elements may be included in training suggestions for the user by the suggestion module 208. Once training suggestions have been formulated by the suggestion module 208, the LMS 120 may transmit the training suggestions to the user(s) via the user output," Saoumi paragraph 0039; "If, on the other hand, the user behavior is not sufficiently efficient, then the method continues with the LMS 120 identifying one or more training courses for the user (step 516)," Saoumi paragraph 0051; "After the training courses have been .

As to claim 11, Saoumi as modified by Biazetti further discloses the system of claim 10, wherein the multiple learning opportunities are ranked based on a measure of effectiveness ("Additionally, the suggestion module 208 can eliminate certain possible suggestions if the suggestion module knows that the user's skills are beyond a certain level (e.g., the user is not a novice user, so beginner courses can be eliminated for most applications)," Saoumi paragraph 0040, beginner level long-term training courses can be eliminated for expert users (i.e., they are ranked so that they are not presented to the user).

As to claim 12, Saoumi as modified by Biazetti further discloses the system of claim 11, wherein the one or more processing device is further configured to determine the learning opportunity that addresses the problem based at least in part on the rank of one or more of the multiple learning opportunities ("Additionally, the suggestion module 208 can eliminate certain possible suggestions if the suggestion module knows that the user's skills are beyond a certain level (e.g., the user is not a novice user, so beginner courses can be eliminated for most applications)," Saoumi paragraph 0040, beginner level long-term training courses can be eliminated for expert users (i.e., they are ranked so that they are not presented to the user).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Saoumi (US 20100192063 A1) in view of Teunen et al. (US 20100088601 A1, hereinafter Teunen).

As to claim 20, Saoumi discloses the method of claim 19, however Saoumi does not appear to explicitly disclose a limitation wherein the measured effectiveness of the learning opportunities is based at least in part on one or more of:

B) feedback received from the other users.
Teunen teaches a limitation wherein the measured effectiveness of the learning opportunities is based at least in part on one or more of:
A) an evaluation of usage records of other users that have availed themselves of the learning opportunities (“Once the references 112-116 are displayed, the GUI 100 can receive feedback from the user to rank the references 112-116. This feedback can be passive or active. For example, a passive means of retrieving feedback can use the user's selection of one of the references 112-116 to recalculate a reference's ranking. If more users select the first reference 112, that reference can have a higher rank than it would from only keywords and topics. Similarly, the references that are not chosen 114-116 may decrease in their ranking so that other references are shown with the application 102 with the same or similar content extracted,” Teunen paragraph 0018, increase the rank of a reference based on if other users selected that reference (i.e., usage record of other users)), or 
B) feedback received from the other users (“Active means of retrieving user feedback can also be implemented. For example, a window can appear to accept user feedback, asking the user to choose whether the reference 112 was helpful. Similarly, the GUI 100 can display a ranking system for feedback from the user, such as a star ranking system or a scale from 1 to 10. Likewise, a user choosing a reference 112 from other references 114-116 displayed alongside the reference 112 can provide feedback. This user feedback can be used for later rankings. In some implementations, ranking feedback can be obtained from the related help information after the user has selected one of the references 112-116,” Teunen paragraph 0019, asking a user for explicit feedback on a reference to increase/decrease its ranking).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Saoumi to use feedback from other users to increase or decrease a learning opportunity’s ranking as taught by Teunen. One would have been motivated to further ensure that references are relevant to the user’s task.

Response to Arguments
Applicant's arguments filed 02/07/2022 have been fully considered but they are not persuasive.

As to argument II.A.1.a., the specification states that “[c]heckpoints correspond to actions performed by the user within the application” (Specification paragraph 0033). In Saoumi, user inputs with respect to an application are captured ("A number of inputs may be received at the LMS 120 including, without limitation, a user input," Saoumi paragraph 0036; "The comparator 204 may be adapted to receive all of the above-noted inputs and determine if the user or user's are utilizing their respective communication devices 108 or applications 112, 116 on those communication devices 108 as efficiently as possible," Saoumi paragraph 0038). Since Saoumi discloses receiving user inputs and actions in applications, Saoumi does disclose “defining checkpoints within the application” and “receiving notifications of checkpoints”.

As to argument II.A.1.b., Saoumi does disclose “capturing all user inputs… that the user has performed with respect to an application”. Saoumi discloses receiving user inputs in an application ("A number of inputs may be received at the LMS 120 including, without limitation, a user input," Saoumi paragraph 0036; "The comparator 204 may be adapted to receive all of the above-noted inputs and determine if the user or user's are utilizing their respective communication devices 108 or applications 112, 116 on those communication devices 108 as efficiently as possible," Saoumi paragraph 0038) and therefore discloses “capturing all user inputs… that the user has performed with respect to an application”. Furthermore Saoumi does disclose storing the inputs. Saoumi performs its methods by executing them on a computer in cooperation with memory (“Moreover, the disclosed methods may be readily implemented in software that can be stored on a storage medium, executed on a programmed general-purpose computer with the cooperation of a controller and memory,” Saoumi paragraph 0059). Saoumi captures user input with respect to a specific application and therefore the captured input would be stored in memory ("A number of inputs may be received at the LMS 120 including, without limitation, a user input," Saoumi paragraph 0036; "The comparator 204 may be adapted to receive all of the above-noted inputs and determine if the user or user's are utilizing their respective communication devices 108 

As to argument II.A.1.c., Saoumi discloses using captured input from the user (i.e., checkpoint records) and information about the user to determine the user’s needs (i.e., determining the current usage context of the application) to better suggest help (“Coupling the user profile information with feedback from the user input will help the LMS 120 "learn" about the user's needs and better suggest training courses. More specifically, the suggestion module 208 can provide in-person training sessions if such sessions will be occurring within a predetermined radius of the user's known location. Additionally, the suggestion module 208 can eliminate certain possible suggestions if the suggestion module knows that the user's skills are beyond a certain level (e.g., the user is not a novice user, so beginner courses can be eliminated for most applications). Moreover, if the suggestion module 208 notices that certain training suggestions are accepted by a user, then the suggestion module 208 may retain this information and use it to provide related, possibly more advanced, training suggestions at a later time," Saoumi paragraph 0040). Thus Saoumi does disclose determining the current usage context from checkpoint input.

As to argument II.A.1.d., Saoumi does discloses determining that the user performed a sequence of actions that do not accomplish anything. In Saoumi an example of a user trying to use a word-processor to complete a pivot table or using a text editor to respond to an email is given (“Alternatively, if there is another application that can be used to accomplish the task currently being performed by the user (e.g., the user is currently trying to utilize a word processing application to complete pivot tables or is currently trying to utilize a simple text application to respond to an email),” Saoumi paragraph 0049). In this case the user has not achieved or successfully completed responding (i.e., composing and sending) to an email or completing a pivot table and thus has accomplished nothing as related to the user task.

argument II.A.2.a., the specification states that “[c]heckpoints correspond to actions performed by the user within the application” (Specification paragraph 0033). In Saoumi, user inputs with respect to an application are captured ("A number of inputs may be received at the LMS 120 including, without limitation, a user input," Saoumi paragraph 0036; "The comparator 204 may be adapted to receive all of the above-noted inputs and determine if the user or user's are utilizing their respective communication devices 108 or applications 112, 116 on those communication devices 108 as efficiently as possible," Saoumi paragraph 0038). Since Saoumi discloses receiving user inputs and actions in applications, Saoumi does disclose “defining checkpoints for respective sets of code within the application” and “checkpoints that occur when sets of code are invoked by a user”.

As to argument II.A.2.b., Saoumi does disclose “identifying a problem that causes the user to be stuck while performing a task.” In Saoumi an example of a user trying to use a text editor to respond to an email is given (“Alternatively, if there is another application that can be used to accomplish the task currently being performed by the user (e.g., the user is currently trying to utilize a word processing application to complete pivot tables or is currently trying to utilize a simple text application to respond to an email),” Saoumi paragraph 0049). In this case the user is stuck performing a task since the user cannot respond (i.e., composing and sending) to an email using a simple text editor application and thus has accomplished nothing as related to the user task.

As to argument III.A.1.a., Saoumi discloses “checkpoints associated with sets of code” and “stored checkpoints associated with the invoked sets of code” as discussed in the response to argument II.A.1.a argument II.A.1.b.

As to argument III.A.1.b., Saoumi does disclose “mapping of checkpoints to user tasks”. In Saoumi an example is given where it is determined that a user is trying to respond to an email (i.e., a user task) by utilizing (i.e., performing user input or checkpoints) in a simple text editor (“Alternatively, if there is another application that can be used to accomplish the task currently being performed by the user (e.g., the user is currently trying to utilize a word processing application to complete pivot tables or is currently 

As to argument III.A.1.c., Saoumi does disclose “identifying a user task by using stored checkpoints to query a mapping of checkpoints to user tasks”. In Saoumi an example is given where it is determined that a user is trying to respond to an email (i.e., a user task) by utilizing (i.e., performing user input or checkpoints) in a simple text editor (“Alternatively, if there is another application that can be used to accomplish the task currently being performed by the user (e.g., the user is currently trying to utilize a word processing application to complete pivot tables or is currently trying to utilize a simple text application to respond to an email,” Saoumi paragraph 0049). Thus Saoumi does disclose “identifying a user task by using stored checkpoints to query a mapping of checkpoints to user tasks”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SAMWEL whose telephone number is (313)446-6549. The examiner can normally be reached Monday through Thursday 8:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL SAMWEL/Primary Examiner, Art Unit 2171